DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the rejections to claims 3 and 7 based upon Applicant’s amendments to the claims.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Yamazaki I teaches at least in figures 19A-B, 23A-B, 26, 31, and 35:
A semiconductor device comprising (detailed below)
a semiconductor layer (130); 
a first insulating layer (120); 
a second insulating layer (a first layer of 160; Per ¶¶ 0338-39, 160 can be a stacked-layer structure, i.e. multiple layers); 
a third insulating layer (175); 
a first conductive layer (171), and
a metal oxide layer (a second layer of 160; Per ¶¶ 0338-39, 160 can be a stacked-layer structure, i.e. multiple layers, and one or more of these layers may be a metal oxide such as AlO, HfO, GaO, etc.)
wherein the semiconductor layer (130) is over the first insulating layer (120), 
wherein a part of the first insulating layer (120) that overlaps with the semiconductor layer (130) protrudes in a thickness direction (shown in figure 19B), and 
the first insulating layer (120) includes a first region (region under 130) that overlaps with the semiconductor layer (130) and a second region (region not under 130) that does not overlap with the semiconductor layer (130) and is thinner than the first region (region of 120 that noes not overlap with 130 is shown thinner in figure 19B), 
wherein the second insulating layer (160) covers a top surface of the second region (160 covers 120 in a region outside of 130), a side surface of the first region (160 covers a side of 130), and a top surface and a side surface of the semiconductor layer (160 covers a top and side of 130), 
wherein the metal oxide layer (a second layer of 160) is over the second insulating layer (a first layer of 160),
wherein the first conductive layer (171) is 
a bottom surface of the first conductive layer (bottom of 171) over the second region includes a portion positioned below a bottom surface of the semiconductor layer (figure 23A-B shows a bottom portion of 171 below a bottom surface of 130), 
wherein the semiconductor layer (130) includes a third region (shown in figures 23A-B) overlapping with the second insulating layer (a first layer of 160), the metal oxide layer (a second layer of 160) and the first conductive layer (171) and 
a fourth region (a region of 130) not overlapping with the first conductive layer (171), metal oxide layer (a second layer of 160), or the second insulating layer (175), 
wherein the third insulating layer (175) is in contact with the fourth region of the semiconductor layer (130), 
wherein the third insulating layer (175) comprises a nitride (¶ 0248).

Yamazaki I does not teach:
wherein the semiconductor layer (130) and metal oxide layer (a second layer of 160) comprise a metal oxide comprising indium and gallium (¶ 0330, where the oxide semiconductor can comprise indium and gallium; ¶ 0338, where the metal oxide a second layer of 160 can comprise gallium, but not indium and gallium), and 
wherein a content ration of gallium in the metal oxide layer is higher than a content of ratio of gallium in the semiconductor layer.

However, one could instead state that the metal oxide layer is a part of the gate electrode, and not the gate insulating layer. In this case Yamazaki II teaches
That the metal gate 112 can comprise two parts 112a and 112b.
Yamazaki II teaches that the material of 112a and/or 112b can be either a standard contact/electrode metal such as copper, etc., ¶ 0141, or can be a conductive oxide such as ITO, IGZO, etc. ¶ 0142. 
	It would have been obvious to one of ordinary skill in the art to combine Yamazaki I and Yamazaki II to form a dual layer metal electrode as Yamazaki II teaches that having a single layer gate electrode is an obvious variant of a dual layer gate electrode and one can omit, or add, a layer as they wish. ¶ 0096. Therefore, Yamazaki II recognizes that it is a matter of choice for one of ordinary skill in the art to choose to add, or substrate, layers to the metal gate. 

	However, the prior art does not teach:
	wherein a content ration of gallium in the metal oxide layer is higher than a content of ratio of gallium in the semiconductor layer. 
This is because the prior art does not make a comparison between the gallium concentration, or content, in the metal oxide layer versus the gallium concentration, or content, in the oxide semiconductor layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT WALL/Primary Examiner, Art Unit 2822